 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
      MAXILL INC., an Ohio corporation,
 8                           Plaintiff,
 9                                                     C17-1825 TSZ
           v.                                          (consolidated with C18-1026 TSZ)
10    LOOPS, LLC; and LOOPS                            MINUTE ORDER
      FLEXBRUSH, LLC,
11
                             Defendants.
12
      LOOPS, L.L.C.; and LOOPS
13    FLEXBRUSH, L.L.C.,
14                           Plaintiffs,

15         v.

16    MAXILL INC., a Canadian corporation;
      and DOES 1-10,
17
                             Defendants.
18
          The following Minute Order is made by direction of the Court, the Honorable
19
     Thomas S. Zilly, United States District Judge:
20        (1)    Loops, L.L.C. and Loops Flexbrush, L.L.C. (collectively, “Loops”) are
   DIRECTED to show cause by May 31, 2019, why defendants Does 1-10 should not be
21 dismissed for failure to identify and join such entities on or before October 22, 2018, the
   deadline set forth in the Minute Order entered August 30, 2018, docket no. 23.
22

23

     MINUTE ORDER - 1
 1         (2)    With regard to the parties’ first submission under Local Civil Rule 37,
     docket nos. 32 and 34, the Court ORDERS as follows:
 2
                   (a)    Loops Interrogatory No. 3: Maxill Inc., an Ohio corporation, and
 3         Maxill Inc., a Canadian corporation, (collectively, “Maxill”) are DIRECTED to
           identify the entities that have purchased the Accused Products within the United
 4         States since May 28, 2013; Maxill’s response shall be subject to the restrictions set
           forth in the Stipulated Protective Order, docket no. 25, for material designated as
 5         “Confidential - Attorneys Eyes Only.”

 6                (b)    Loops Interrogatory No. 9: Loops has not indicated how Maxill’s
           response to this interrogatory is incomplete, and Loops’s request to compel further
 7         disclosure from Maxill in response to this interrogatory is DENIED.

                  (c)    Loops Interrogatory No. 10: This interrogatory seeks essentially the
 8         same information as Interrogatory No. 3, and the Court’s ruling concerning
           Interrogatory No. 3 renders moot the parties’ dispute regarding Interrogatory
 9         No. 10.
10                (d)     Loops Request for Production No. 16(h-j): Maxill is DIRECTED to
           produce profit and loss or similar statements reflecting gross profits on the
11         Accused Products since May 28, 2013, as well as costs, taxes, and/or overhead
           expenses used to compute net profits; Maxill is DIRECTED to also produce any
12         promotional materials and/or advertisements that were distributed or displayed
           within the United States relating to the Accused Products; Loops’s request to
13         compel from Maxill “all documents mentioning” the Accused Products, including
           specifications, manuals, invoices, purchase orders, bills of lading, and customs
14         manifests, is DENIED because it seeks discovery that is not proportional to the
           needs of the case, see Fed. R. Civ. P. 26(b)(1); Maxill’s financial information shall
15         be subject to the restrictions set forth in the Stipulated Protective Order, docket
           no. 25, for material designated as “Confidential - Attorneys Eyes Only,” but any
16         promotional or advertising materials previously distributed to third parties shall
           not be treated as “Confidential” or “Confidential - Attorneys Eyes Only.”
17
                 (e)    Maxill shall comply with the discovery obligations set forth in
18         Paragraphs 2(a)-(d), above, on or before May 24, 2019.

19         (3)    With regard to the parties’ second submission under Local Civil Rule 37,
     docket nos. 35 and 37, the Court ORDERS as follows:
20
                  (a)    Request for Production No. 10: Loops is DIRECTED to produce, on
21         or before May 24, 2019, any documents responsive to this request and a statement
           indicating that a diligent search was performed.
22

23

     MINUTE ORDER - 2
 1               (b)     Request for Production No. 7: Loops is DIRECTED to produce, on
          or before June 14, 2019, profit and loss or similar statements (e.g., unredacted
 2        portions of its ledgers) reflecting gross profits, if any, on sales to entities identified
          by Maxill in response to Loops’s Interrogatory No. 3; Loops’s disclosures shall be
 3        subject to the restrictions set forth in the Stipulated Protective Order, docket
          no. 25, for material designated as “Confidential - Attorneys Eyes Only.”
 4
                 (c)    Request for Production No. 57: Maxill’s request to compel Loops to
 5        produce “all records, including any purchase orders, sales and payment receipts”
          corresponding to “each sales figure” in Loops’s previously disclosed ledgers is
 6        DENIED because it seeks discovery that is not proportional to the needs of the
          case, see Fed. R. Civ. P. 26(b)(1).
 7
                  (d)    Request for Production No. 58: Maxill’s request to compel Loops to
 8        produce “detail records and documents” supporting the foreign ledger, dual ledger,
          and California ledger previously disclosed is DENIED because it seeks discovery
 9        that is not proportional to the needs of the case, see Fed. R. Civ. P. 26(b)(1).

                 (e)    Request for Production No. 59: Maxill’s request to compel Loops to
10        produce “all documents and things” that support Steven Kayser’s testimony about
          Loops’s decrease in sales resulting from “counterfeiting” over the last ten years is
11        DENIED; this action concerns Loops’s allegations that Maxill is and/or was
          infringing United States Patent No. 8,448,285, which issued on May 28, 2013, and
12        whether Loops suffered losses as a result of “counterfeiting” of products not
          embodying the patent, or in which entities other than Maxill engaged, is not
13        relevant.
14               (f)     Interrogatory No. 9: Maxill’s request to compel Loops to identify
          new customers “gained in 2016” is DENIED; Maxill appears to seek such
15        information to prove that Loops “habitually pursues litigation against its
          competitors . . . for the sole purpose of monopolizing the market,” 2d LCR 37
16        Mot. at 19 (docket no. 37), but a patent holder like Loops “may bring suit [to
          enforce its patent rights against infringement] without fear that [its] doing so will
17        be regarded as an unlawful attempt to suppress competition,” see Dawson Chem.
          Co. v. Rohn & Haas Co., 448 U.S. 176, 201 (1980); see also 35 U.S.C. § 271(d);
18        moreover, to the extent that Interrogatory No. 9 is inquiring about Loops’s sales in
          2016 to entities that have purchased the Accused Products since May 28, 2013, the
19        Court’s ruling concerning Request for Production No. 7 renders moot the parties’
          dispute regarding Interrogatory No. 9.
20
                  (g)    Interrogatory No. 16: Loops is DIRECTED to state, on or before
21        May 24, 2019, the amount of damages, if any, being sought in this litigation for
          lost sales, and how such amount is calculated.
22

23

     MINUTE ORDER - 3
 1                (h)    Request for Production No. 60: Maxill’s request to compel Loops to
           produce one or more contracts with Bob Barker Company, Inc. (“Bob Barker”), in
 2         the absence of Bob Barker’s consent, is DENIED without prejudice; Maxill may
           renew its motion if efforts to obtain the documents directly from Bob Barker are
 3         unsuccessful.

 4                (i)    Request for Production No. 47: Maxill’s request to compel Loops to
           produce all “pleadings or other papers” in Loops LLC v. Phoenix Trading, Inc.,
 5         W.D. Wash. Case No. C08-1064 RSM, is DENIED; information about this case is
           publicly available in Westlaw, see, e.g., Loops LLC v. Phoenix Trading, Inc., 2016
 6         WL 6609560 (W.D. Wash. Nov. 9, 2016), as well as through CM/ECF.

 7                (j)    Interrogatory No. 3: Maxill’s request to compel Loops to identify all
           lawsuits to which it is or was a party is DENIED because it seeks discovery that is
 8         not proportional to the needs of the case, see Fed. R. Civ. P. 26(b)(1).

                  (k)    Interrogatory No. 12: Loops has answered this interrogatory, and
 9         Maxill’s request to compel Loops to provide information about Dr. Garsh that it
           has indicated it does not possess is DENIED.
10
                 (l)    Interrogatory No. 13: Loops is DIRECTED to provide, on or before
11         May 10, 2019, either (i) the full name and any contact information for individuals
           who advised Loops about Bob Barker selling the Accused Products to College
12         Hospital and/or the juvenile correctional facility in California, or (ii) a summary of
           Loops’s efforts to attempt to locate such information.
13
           (4)    Except as granted in Paragraphs 2 and 3, above, the LCR 37 submissions
14 are DENIED. The Court DECLINES to award attorneys’ fees or costs in connection with
   either of the parties’ LCR 37 submissions.
15
           (5)    In light of the Court’s rulings, the expert disclosure deadline is sua sponte
16 EXTENDED from May 24, 2019, to June 28, 2019, and the rebuttal expert disclosure
   deadline is EXTENDED from June 24, 2019, to July 26, 2019. The fact discovery
17 deadline remains August 1, 2019, but experts may be deposed until August 30, 2019.
   A new deadline is hereby imposed for motions related to expert witnesses (e.g., motions
18 pursuant to Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993), and its progeny);
   such motions shall be filed by October 10, 2019, and noted on the motions calendar no
19 later than the third Friday thereafter (see LCR 7(d)(3)). The Agreed Pretrial Order, which
   is due on January 10, 2020, shall be filed in the Case Management and Electronic Case
20 Filing (CM/ECF) system, and shall also be attached as a Word compatible file to an
   e-mail sent to the following address: ZillyOrders@wawd.uscourts.gov. Notwithstanding
21 Local Civil Rule 16.1, the exhibit list shall be prepared in table format with the following
   columns: “Exhibit Number,” “Description,” “Admissibility Stipulated,” “Authenticity
22 Stipulated/Admissibility Disputed,” “Authenticity Disputed,” and “Admitted.” The latter

23

     MINUTE ORDER - 4
 1 column is for the Clerk’s convenience and shall remain blank, but the parties shall
   indicate the status of an exhibit’s authenticity and admissibility by placing an “X” in the
 2 appropriate column. Duplicate documents shall not be listed twice; once a party has
   identified an exhibit in the pretrial order, any party may use it. All other terms and
 3 conditions, and all dates and deadlines not inconsistent herewith, set forth in the Minute
   Order entered August 30, 2018, docket no. 23, shall remain in full force and effect.
 4
           (6)    The Clerk is directed to send a copy of this Minute Order to all counsel of
 5 record.

 6         Dated this 3rd day of May, 2019.

 7                                                   William M. McCool
                                                     Clerk
 8
                                                     s/Karen Dews
 9                                                   Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 5
